Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 21, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,123,688 to Botich. 
Regarding Claim 11, Botich teaches a needle arrangement (Fig. 9-12) for a drug delivery device, the needle arrangement comprising: a distal needle tip (Fig. 9, element 125) adapted to be inserted into an injection site (Col. 9, lines 3-11 disclose that distal needle tip 125 comprises a patient piercing portion and thus is adapted to be inserted into an injection site); and a proximal needle tip (Fig. 9, element 187) adapted to pierce a septum of a medicament cartridge (Col. 9, lines 45-53 discloses element 187 comprises a rearward boss 189 which pierces a septum of the medicament cartridge), wherein the distal needle tip is configured to be held in a distal needle holder (spring 129; Col. 5 lines 1-6 disclose the arrangement for the Fig. 1-8 embodiment wherein the distal needle tip is held by a spring; Col. 9 lines 20-22 discloses the Fig. 9 embodiment also has the distal needle tip 125 attached to the spring 129) and the proximal needle tip is configured to be held in a proximal needle holder (element 108; Col. 9 lines 12-15 disclose proximal needle tip 187 is received within barrel 108 and proximal needle tip 187 is therefore held within barrel 108), wherein the distal needle tip and the proximal needle tip are in fluid communication with each other through a fluid channel (Col. 9, lines 13-17; the first axial bore 190 forms a portion of the fluid channel; the bore of distal needle tip 125 forms the other portion of the fluid channel; distal needle tip 125 is received in the first axial bore 190 of proximal needle tip 187, forming the connected fluid channel; Col. 9, lines 49-53 further disclose fluid is injected into the proximal needle tip 187 at portion 195, and subsequently travels to the distal needle tip 125), wherein the fluid channel is configured to allow axial movement of the distal needle tip relative to the proximal needle tip (Col. 9, lines 3-6) between a compact state (Fig. 12) and an extended state (Fig. 9-11), wherein a length of the needle arrangement along the distal needle tip and the proximal needle tip in the extended state is greater than in the compact state (See Annotated Fig. on next page for explanation), and wherein one of the distal needle tip and the proximal needle tip is telescoped within the other one of the distal needle tip and the proximal needle tip to create the fluid channel (distal needle tip 125 is telescoped within proximal needle tip 187 to create the fluid channel), wherein at least one of the distal needle tip and the proximal needle tip is telescopically movable relative to the other, and wherein the distal needle tip and the proximal needle tip point in opposite directions (Fig. 9; distal needle tip 125 is pointing downwards towards from element 188, while proximal needle tip 187 is pointing upwards from element 195). 

    PNG
    media_image1.png
    768
    1103
    media_image1.png
    Greyscale

Regarding Claim 21, Botich teaches a drug delivery device comprising: a distal needle holder (spring 129; Col. 5 lines 1-6 disclose the arrangement for the Fig. 1-8 embodiment wherein the distal needle tip is held by a spring; Col. 9 lines 20-22 discloses the Fig. 9 embodiment also has the distal needle tip 125 attached to the spring 129), a proximal needle holder (element 108; Col. 9 lines 12-15 disclose proximal needle tip 187 is received within barrel 108 and proximal needle tip 187 is therefore held within barrel 108), and a needle arrangement comprising a distal needle tip (Fig. 9, element 125) and a proximal needle tip (Fig. 9, element 187), wherein the distal needle tip is held in the distal needle holder and the proximal needle tip is held in the proximal needle holder, wherein the distal needle tip and the proximal needle tip are in fluid communication with each other through a fluid channel (Col. 9, lines 13-17; the first axial bore 190 forms a portion of the fluid channel; the bore of distal needle tip 125 forms the other portion of the fluid channel; distal needle tip 125 is received in the first axial bore 190 of proximal needle tip 187, forming the connected fluid channel; Col. 9, lines 49-53 further disclose fluid is injected into the proximal needle tip 187 at portion 195, and subsequently travels to the distal needle tip 125), wherein the fluid channel is configured to allow axial movement of the distal needle tip relative to the proximal needle tip (Col. 9, lines 3-6) between a compact state (Fig. 12) and an extended state (Fig. 9-11), wherein a length of the needle arrangement along the distal needle tip and the proximal needle tip in the extended state is greater than in the compact state (See Annotated Fig. on next page for explanation), and wherein one of the distal needle tip and the proximal needle tip is telescoped within the other one of the distal needle tip and the proximal needle tip to create the fluid channel (distal needle tip 125 is telescoped within proximal needle tip 187 to create the fluid channel), wherein at least one of the distal needle tip and the proximal needle tip is telescopically movable relative to the other, and the distal needle tip is adapted to be inserted into an injection site (Col. 9, lines 3-11 disclose that distal needle tip 125 comprises a patient piercing portion and thus is adapted to be inserted into an injection site), and wherein the proximal needle tip is adapted to pierce a septum of a medicament cartridge (Col. 9, lines 45-53 discloses element 187 comprises a rearward boss 189 which pierces a septum of the medicament cartridge), and wherein the distal needle tip and the proximal needle tip point in opposite directions (Fig. 9; distal needle tip 125 is pointing downwards towards from element 188, while proximal needle tip 187 is pointing upwards from element 195). 
Regarding Claim 31, Botich teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 125 telescopes within proximal needle tip 187 and therefore is telescopically moveable relative to the proximal needle tip). 
Regarding Claim 32, Botich teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 125 telescopes within proximal needle tip 187; therefore, the proximal needle tip is telescopically moveable relative to the distal needle tip).
Regarding Claim 33, Botich teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 125 telescopes within proximal needle tip 187 and therefore is telescopically moveable relative to the proximal needle tip). 
Regarding Claim 34, Botich teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 125 telescopes within proximal needle tip 187; therefore, the proximal needle tip is telescopically moveable relative to the distal needle tip).
Allowable Subject Matter
Claims 13-14, 16-19, 23-24, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 13, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection.  Botich further teaches wherein a spring is arranged, but is silent regarding wherein the spring is between the distal needle holder and the proximal needle holder biasing the needle arrangement towards the extended state (spring 129 expands as shown in Fig. 12; in order for the spring to expand as shown, the spring is biased towards the compact state rather than the extended state). 
Regarding Claim 16, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection. Botich teaches all of the limitations of claim 11 as discussed in the above rejection, but Botich is silent regarding the fluid channel arranged within an expandable elastomer body (the fluid channel formed by distal needle tip 125 and proximal needle tip 187 is arranged within needle retainer 122, and barrel 108, as shown in Fig. 11; none of which are disclosed to be expandable elastomers).  US Patent App. Pub. 2014/0180218 to Fourt teaches an expandable elastomer body (Fig. 6, element 78) arranged around the fluid channel (86).  However, it would not be obvious to one of ordinary skill in the art to modify Botich in view of Fourt since it is not clear how the expandable body taught by Fourt may be incorporated into Botich.  Fourt’s expandable body requires a housing component (Fig. 4, element 32) to compress it such that the needle is exposed and medication may be delivered.  Botich is provided with a cap (Fig. 3, element 28), similar in function to the expandable body of Fourt, which is arranged inside of the plunger (Fig. 1) for packaging.  It would not be obvious to modify Botich in view of Fourt since it is not clear whether the housing component for compressing the expandable body to expose the needle, may be integrated into the device without interfering with other aspects of the device. 
Regarding Claim 23, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection.  Botich further teaches wherein a spring is arranged, but is silent regarding wherein the spring is between the distal needle holder and the proximal needle holder biasing the needle arrangement towards the extended state (spring 129 expands as shown in Fig. 12; in order for the spring to expand as shown, the spring is biased towards the compact state rather than the extended state).
Regarding Claim 26, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection. Botich teaches all of the limitations of claim 11 as discussed in the above rejection, but Botich is silent regarding the fluid channel arranged within an expandable elastomer body (the fluid channel formed by distal needle tip 125 and proximal needle tip 187 is arranged within needle retainer 122, and barrel 108, as shown in Fig. 11; none of which are disclosed to be expandable elastomers).
US Patent App. Pub. 2014/0180218 to Fourt teaches an expandable elastomer body (Fig. 6, element 78) arranged around the fluid channel (86).  However, it would not be obvious to one of ordinary skill in the art to modify Botich in view of Fourt since it is not clear how the expandable body taught by Fourt may be incorporated into Botich.  Fourt’s expandable body requires a housing component (Fig. 4, element 32) to compress it such that the needle is exposed and medication may be delivered.  Botich is provided with a cap (Fig. 3, element 28), similar in function to the expandable body of Fourt, which is arranged inside of the plunger (Fig. 1) for packaging.  It would not be obvious to modify Botich in view of Fourt since it is not clear whether the housing component for compressing the expandable body to expose the needle, may be integrated into the device without interfering with other aspects of the device. 
Response to Arguments
Applicant’s arguments, see page 6-7 , filed 10/19/2022, with respect to the rejection(s) of claim(s) 11, 21, and 31-34 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 6,123,688 to Botich. 
Applicant has recited on Page 6 that it is unclear from the Action what portion of Botich are relied upon by the Examiner.  Examiner previously relied upon element 188 as the “distal needle tip” and element 189 as the “proximal needle tip”.  Applicant further notes that Botich recites “the main needle 125 has its forward patient piercing portion 188 and its rearward portion 189 is sized to be slidingly receiving within the needle guide 187”.  Therefore, element 188 and 189 are part of unitary needle 125.  Applicant’s interpretation of Botch is correct; however, Botich mistakenly uses the numeral “189” to refer to multiple components.  Botch additionally uses the numeral “189” in Col. 9, lines 45-53 to recite “the needle guide 187 at its rearward end 191 has an outwardly, axially extending boss or piercing portion 189, which is beveled at its end to provide a piecing surface 195”.  This is the “189” upon which Examiner previously relied for the “proximal needle tip”.  Main needle 125 is slidingly received in needle guide 187.  Therefore, main needle 125 and its portion 188 are telescoping with element 189, the piercing portion of needle guide 187. 
However, to provide further clarity of the rejection, some elements of Botich upon which Examiner relies for the rejection have been changed for the present Office Action.  Namely, Examiner previously relied upon element 188 as the “distal needle tip”.  The present Office Action relies upon main needle 125 as the “distal needle tip”.   Examiner previously relied upon element 189 as the “proximal needle tip”.  The present Office Action relies upon needle guide 187 as the “proximal needle tip”. Examiner previously relied upon needle guide 187 as the “proximal needle holder”.  The present Office Action relies upon barrel 108 as the “proximal needle holder”.  The details of Botich which are relied upon for the “fluid channel” are also noted in the present Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783